DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parkinson et al. (US 5,488,783; hereinafter Parkinson).

    PNG
    media_image1.png
    476
    642
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    351
    477
    media_image2.png
    Greyscale



Regarding claim 1, Parkinson shows a diffuser (figs. 3, 4) applied to a hair dryer (hair dryer, Abstract), comprising: 
a casing (1, fig. 4), comprising: 
an air inlet end (air inlet end at item 2, fig. 4), configured to be in communication with a main body (main body of hair dryer, Abstract) of the hair dryer (hair dryer, Abstract); and 
an air outlet end (air outlet end at item 13, figs. 3, 4), defining at least two first air outlet holes (48, 48 of item 9, 9, figs. 3, 4), wherein air outlet directions of the at least two first air outlet holes (48, 48 of item 9, 9, figs. 3, 4) are configured to be distributed at intervals clockwise (as shown in fig. 3) or counterclockwise (as shown in fig. 3) around a center of the air outlet end (air outlet end at item 13, figs. 3, 4).

Regarding claim 2, Parkinson shows further comprising: 
at least two first protruding posts (9, 9, figs. 3, 4), provided on an air outlet end face (3, figs. 3, 4) of the air outlet end (air outlet end at item 13, figs. 3, 4) and configured to be in communication with the air outlet end (air outlet end at item 13, figs. 3, 4), wherein one of the at least two first air outlet holes (48, 48 of item 9, 9, figs. 3, 4) is configured to be defined on an outer peripheral surface (as shown in figs. 3, 4) of one of the at least two first protruding posts (9, 9, figs. 3, 4).

Regarding claim 3, Parkinson shows wherein the one of the at least two first air outlet holes (48, 48 of item 9, 9, figs. 3, 4) is configured to be arranged in a strip shape (cut out or strip shape as shown in figs. 3, 4), and configured to extend from a side (a side opposite or away a side of the item 3, figs. 3, 4) away from the air outlet end face (3, figs. 3, 4) of the corresponding one of the at least two first protruding posts (9, 9, figs. 3, 4) to a side (a side adjacent to a side of the item 3, figs. 3, 4) adjacent to the air outlet end face (3, figs. 3, 4) of the corresponding one of the at least two first protruding posts (9, 9, figs. 3, 4).

Regarding claim 4, Parkinson shows wherein the diffuser (figs. 3, 4) defines a second air outlet hole (48 of another item 9 figs. 3, 4) on the side (the side opposite or away the side of the item 3, figs. 3, 4) away from the air outlet end face (3, figs. 3, 4) of the one of the at least two first protruding posts (9, 9, figs. 3, 4), and an air outlet direction of the second air outlet hole (48 of another item 9 figs. 3, 4) is configured to be parallel (as shown in ANNOTATED fig. 3, an air outlet direction of a second air outlet hole 48 of another item 9 appears to be parallel to an extending direction of a corresponding one of at least two first air outlet holes 48, 48 of item 9, 9) to an extending direction of the corresponding one of the at least two first air outlet holes (48, 48 of item 9, 9, figs. 3, 4).

Regarding claim 5, Parkinson shows wherein: 
the diffuser (figs. 3, 4) further comprises: 
a second protruding post (11, figs. 3, 4), provided on the air outlet end face (3, figs. 3, 4) and configured to be in communication with the air outlet end (air outlet end at item 13, figs. 3, 4); and the diffuser (figs. 3, 4) further defines: 
a third air outlet hole (48 of item 11, figs. 3, 4) on an outer peripheral surface of the second protruding post (11, figs. 3, 4), and an air outlet direction of the third air outlet hole (48 of item 11, figs. 3, 4) is configured to be toward the center of the air outlet end (air outlet end at item 13, figs. 3, 4).

Regarding claim 6, Parkinson shows wherein at least two of the second protruding posts (11, figs. 3, 4) are configured to be provided inside the at least two first protruding posts (9, 9, figs. 3, 4) and evenly distributed at intervals surround the center of the air outlet end (air outlet end at item 13, figs. 3, 4).

Regarding claim 7, Parkinson shows wherein the third air outlet hole (48 of item 11, figs. 3, 4) is configured to be arranged in a strip shape (cut out or strip shape as shown in figs. 3, 4), and configured to extend from a side (a side opposite or away a side of the item 3, figs. 3, 4) away from the air outlet end face (3, figs. 3, 4) of the second protruding post (11, figs. 3, 4) to a side (a side adjacent to a side of the item 3, figs. 3, 4) adjacent to the air outlet end face (3, figs. 3, 4) of the second protruding post (11, figs. 3, 4).

Regarding claim 8, Parkinson shows wherein: 
a side (a side of one of item 9 opposite or away a side of the item 3, figs. 3, 4) of one of the at least two first protruding posts (9, 9, figs. 3, 4) away from the air outlet end face (3, figs. 3, 4) and a lateral peripheral surface of the one of the at least two first protruding posts (9, 9, figs. 3, 4) are configured to be arranged in a smooth transition (see figs. 3, 4); and 
a side (a side of item 11 opposite or away a side of the item 3, figs. 3, 4) away from the air outlet end face (3, figs. 3, 4) of the second protruding post (11, figs. 3, 4) and a lateral peripheral surface of the second protruding post (11, figs. 3, 4) are configured to be arranged in a smooth transition (see figs. 3, 4); and/or 
the one of the at least two first protruding posts (9, 9, figs. 3, 4) and the second protruding post (11, figs. 3, 4) are configured to be provided in an integrated structure (as shown in figs. 3, 4) with the air outlet end (air outlet end at item 13, figs. 3, 4).

Regarding claim 9, Parkinson shows wherein the diffuser (figs. 3, 4) further defines a fourth air outlet hole (12, figs. 3, 4) on the air outlet end face (3, figs. 3, 4), and an air outlet direction (vertical air outlet direction, fig. 4) of the fourth air outlet hole (12, figs. 3, 4) is configured to be parallel to an extending direction of a center line (vertical center line of item 9, fig. 4) of one of the at least two first protruding posts (9, 9, figs. 3, 4).

Regarding claim 10, Parkinson shows wherein the air outlet end face (3, figs. 3, 4) is configured to be provided in a concave arc shape (as shown in fig. 4) to the main body (main body of hair dryer, Abstract).

Regarding claim 11, Parkinson shows a hair dryer (hair dryer, Abstract), comprising a diffuser (figs. 3, 4), wherein the diffuser (figs. 3, 4) comprises: 
a casing (1, fig. 4), comprising: 
an air inlet end (air inlet end at item 2, fig. 4), configured to be in communication with a main body (main body of hair dryer, Abstract) of the hair dryer (hair dryer, Abstract); and 
an air outlet end (air outlet end at item 13, figs. 3, 4), defining at least two first air outlet holes (48, 48 of item 9, 9, figs. 3, 4), wherein air outlet directions of the at least two first air outlet holes (48, 48 of item 9, 9, figs. 3, 4) are configured to be distributed at intervals clockwise (as shown in fig. 3) or counterclockwise (as shown in fig. 3) around a center of the air outlet end (air outlet end at item 13, figs. 3, 4).

Regarding claim 12, Parkinson shows wherein the diffuser (figs. 3, 4) further comprises: 
at least two first protruding posts (9, 9, figs. 3, 4), provided on an air outlet end face (3, figs. 3, 4) of the air outlet end (air outlet end at item 13, figs. 3, 4) and configured to be in communication with the air outlet end (air outlet end at item 13, figs. 3, 4), wherein one of the at least two first air outlet holes (48, 48 of item 9, 9, figs. 3, 4) is configured to be defined on an outer peripheral surface (as shown in figs. 3, 4) of one of the at least two first protruding posts (9, 9, figs. 3, 4).

Regarding claim 13, Parkinson shows wherein the one of the at least two first air outlet holes (48, 48 of item 9, 9, figs. 3, 4) is configured to be arranged in a strip shape (cut out or strip shape as shown in figs. 3, 4), and configured to extend from a side (a side opposite or away a side of the item 3, figs. 3, 4) away from the air outlet end face (3, figs. 3, 4) of the corresponding one of the at least two first protruding posts (9, 9, figs. 3, 4) to a side (a side adjacent to a side of the item 3, figs. 3, 4) adjacent to the air outlet end face (3, figs. 3, 4) of the corresponding one of the at least two first protruding posts (9, 9, figs. 3, 4).

Regarding claim 14, Parkinson shows wherein the diffuser (figs. 3, 4) defines a second air outlet hole (48 of another item 9 figs. 3, 4) on the side away from the air outlet end face (3, figs. 3, 4) of the one of the at least two first protruding posts (9, 9, figs. 3, 4), and an air outlet direction of the second air outlet hole (48 of another item 9 figs. 3, 4) is configured to be parallel (as shown in ANNOTATED fig. 3, an air outlet direction of a second air outlet hole 48 of another item 9 appears to be parallel to an extending direction of a corresponding one of at least two first air outlet holes 48, 48 of item 9, 9) to an extending direction of the corresponding one of the at least two first air outlet holes (48, 48 of item 9, 9, figs. 3, 4).

Regarding claim 15, Parkinson shows wherein: 
the diffuser (figs. 3, 4) further comprises: 
a second protruding post (11, figs. 3, 4), provided on the air outlet end face (3, figs. 3, 4) and configured to be in communication with the air outlet end (air outlet end at item 13, figs. 3, 4); and the diffuser (figs. 3, 4) further defines: 
a third air outlet hole (48 of item 11, figs. 3, 4) on an outer peripheral surface of the second protruding post (11, figs. 3, 4), and an air outlet direction of the third air outlet hole (48 of item 11, figs. 3, 4) is configured to be toward the center of the air outlet end (air outlet end at item 13, figs. 3, 4).

Regarding claim 16, Parkinson shows wherein at least two of the second protruding posts (11, figs. 3, 4) are configured to be provided inside the at least two first protruding posts (9, 9, figs. 3, 4) and evenly distributed at intervals surround the center of the air outlet end (air outlet end at item 13, figs. 3, 4).

Regarding claim 17, Parkinson shows wherein the third air outlet hole (48 of item 11, figs. 3, 4) is configured to be arranged in a strip shape (cut out or strip shape as shown in figs. 3, 4), and configured to extend from a side (a side opposite or away a side of the item 3, figs. 3, 4) away from the air outlet end face (3, figs. 3, 4) of the second protruding post (11, figs. 3, 4) to a side (a side adjacent to a side of the item 3, figs. 3, 4) adjacent to the air outlet end face (3, figs. 3, 4) of the second protruding post (11, figs. 3, 4).

Regarding claim 18, Parkinson shows wherein: 
a side (a side of one of item 9 opposite or away a side of the item 3, figs. 3, 4) of one of the at least two first protruding posts (9, 9, figs. 3, 4) away from the air outlet end face (3, figs. 3, 4) and a lateral peripheral surface of the one of the at least two first protruding posts (9, 9, figs. 3, 4) are configured to be arranged in a smooth transition (see figs. 3, 4); and 
a side (a side of item 11 opposite or away a side of the item 3, figs. 3, 4) away from the air outlet end face (3, figs. 3, 4) of the second protruding post (11, figs. 3, 4) and a lateral peripheral surface of the second protruding post (11, figs. 3, 4) are configured to be arranged in a smooth transition (see figs. 3, 4).

Regarding claim 19, Parkinson shows wherein the diffuser (figs. 3, 4) further defines a fourth air outlet hole (12, figs. 3, 4) on the air outlet end face (3, figs. 3, 4), and an air outlet direction (vertical air outlet direction, fig. 4) of the fourth air outlet hole (12, figs. 3, 4) is configured to be parallel to an extending direction of a center line (vertical center line of item 9, fig. 4) of one of the at least two first protruding posts (9, 9, figs. 3, 4).

Regarding claim 20, Parkinson shows wherein the air outlet end face (3, figs. 3, 4) is configured to be provided in a concave arc shape (as shown in fig. 4) to the main body (main body of hair dryer, Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO D NGUYEN whose telephone number is (571)270-5141. The examiner can normally be reached Monday-Friday, 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 5712705614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO D NGUYEN/Patent Examiner, Art Unit 3762                                                                                                                                                                                                        
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762